Citation Nr: 0402265	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-20 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served with the Army National Guard from May 1970 
to January 1971 on active duty, and also had periods of 
active duty for training (ACDUTRA) as a member of a state 
Army National Guard from January 1971 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO denied service connection for a right shoulder 
condition.  The veteran filed a notice of disagreement (NOD) 
in September 2002 and a statement of the case (SOC) was 
issued in October 2002.  The veteran submitted a substantive 
appeal in November 2002.  

In his November 2002 substantive appeal, the veteran stated 
that he did not want a BVA hearing "unless you [ostensibly 
the RO] deem it necessary."  After being given the 
opportunity to clarify this statement, the veteran indicated 
that he did not want a hearing.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

The Board finds that specific additional development of the 
claim for service connection for a right shoulder condition 
is warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2003).  

The January 2002 VA examiner noted the veteran's subjective 
complaints of chronic and persistent pain in his right 
shoulder, and that his level of pain increases with various 
kinds of motion.  The examiner also noted that the 
"acromioclavicular joint on the right is slightly more 
prominent and pointed than it is on the left," and that his 
impression of the veteran's condition was of a "probable 
partial acromioclavicular joint separation of the right 
shoulder."  An X-ray examination of the veteran conducted in 
conjunction with the January 2002 VA medical examination 
indicated findings of a "mild irregularity of the acromion.  
There is no loss of the acromiohumeral distance.  The 
glenohumeral joint is unremarkable."  The X-ray report also 
indicated an impression of "no significant arthropathy [or] 
signs of acromioclavicular joint separation."  

The Board finds that the medical evidence currently of record 
is not sufficient to decide the claim on appeal.  The 
evidence does not clearly establish whether the veteran 
currently has a right shoulder disability, and if so, whether 
there is a medical relationship between any such disability 
and any incident of service.  Accordingly, a VA examination 
and medical opinion, based on consideration of the veteran's 
full history and assertions, is needed to fully and fairly 
adjudicate the claim on appeal.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  This is 
particularly so in this case, given the veteran's statement 
in his November 2002 substantive appeal that his condition 
has become progressively worse in recent years.  The claims 
file currently includes records from the VA Medical Center 
(VAMC) in Charleston, South Carolina dated only up to January 
2002.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the above-
referenced facilities since January 2002, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003) as regards 
requesting records from Federal facilities.  

Prior to arranging for the veteran to undergo examination, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's claimed right 
shoulder condition from Charleston VAMC 
since January 2002.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).    

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination to obtain information as to 
the nature and likely etiology of any 
current right shoulder condition.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail. 

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether the veteran 
currently suffers from a right shoulder 
disability, if so, whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that any such 
currently demonstrated right shoulder 
disability is the result of injury or 
disease in service, as the veteran 
contends.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.	After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a right shoulder condition 
in light of all pertinent evidence and 
legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

